DETAILED ACTION
Brief Summary
On March 19, 2021, a non-final Office action was mailed in which, among other findings, claims 1-20 were rejected as being based on a defective reissue declaration, as well as for being an impermissible recapture of broadened claimed subject matter. Claims 1-20 were also rejected as either being anticipated by Zhu et al., or obvious over Zhu et al. in view of one of Ng and Uemura.
On June 22, 2021, an interview was conducted between the Examiner and the applicant in which the reissue declaration requirements and how to overcome recapture rejections, generally, were discussed. See Interview Summary mailed June 30, 2021 for a complete summary of the interview.
On July 17, 2021, the applicant filed their response to the March 19, 2021 Office action. That response included amendments to independent claims 1, 8, and 15; the canceling of claims 5 and 12; as well as arguments directed toward the outstanding rejections.
On August 13, 2021, a final Office action was mailed in which claims 1-4, 6-11, and 13-20, were as being dependent on a defective reissue declaration, and rejected under 35 USC 112(b) as being indefinite.
On November 2, 2021, the Applicant filed a response after final action with remarks and amendments to independent claims 1, 8, and 15.
On November 22, 2021, an Advisory action was mailed in which claims 1-4, 6-11, and 13-20 were rejected as being based on a defective reissue declaration, and claims 8-11, 13, and 14 were rejected under 35 USC 112(b) for being indefinite.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

Response to Amendment
	The Applicant’s amendment to claim 8 is sufficient to overcome the 35 USC § 112(b) rejection. The rejections of claims 8-11, 13, and 14 under 35 USC § 112(b) are withdrawn.


Reissue Declaration
	The supplemental reissue declaration filed December 8, 2021 is proper and sufficient to overcome the 35 USC § 251 rejections. The rejections of claims 1-4, 6-11, 13-20 under 35 USC § 251 are withdrawn.

Allowable Subject Matter
Claims 1-4, 6-11, and 13-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach or suggest alone or in combination a wireless device transmitting to a base station and a base station receiving from a wireless device capability information, wherein the capability information indicates whether the wireless device is capable of using a discovery burst for performing at least one radio measurement as required by claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992